Citation Nr: 1760270	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-27 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for post-concussion headaches, currently rated 30 percent.

2.  Entitlement to an increased rating for an appendectomy scar and two facial scars from injury, currently rated 20 percent. 

3.  Entitlement to an increased rating for dementia secondary to traumatic brain injury, currently rated 10 percent. 

4.  Entitlement to an increased rating for facial scars, currently rated 10 percent.

5.  Entitlement to an increased rating for bilateral tinnitus associated with dementia, currently rated 10 percent.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to September 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran testified before the undersigned at a May 2016 videoconference hearing.  A transcript of that hearing is of record.

The issues of entitlement to an increased rating for post-concussion headaches, entitlement to an increased rating for dementia secondary to traumatic brain injury, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.





FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the claims of entitlement to an increased rating for an appendectomy scar, facial scars, and tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an increased rating for an appendectomy scar and two facial scars from injury have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for entitlement to an increased rating for facial scars have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal for entitlement to an increased rating for tinnitus have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2017). 

At a May 2016 hearing, the Veteran, through his attorney, withdrew the appeal regarding the claims for entitlement to an increased rating for an appendectomy scar and two facial scars from injury, entitlement to an increased rating for facial scars, and entitlement to an increased rating for tinnitus.  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding those issues on appeal.  Accordingly, the Board does not have jurisdiction to review the appeals for entitlement to an increased rating for an appendectomy scar and two facial scars from injury, entitlement to an increased rating for facial scars, and entitlement to an increased rating for tinnitus, and the appeals of these issues are dismissed.


ORDER

The appeal for entitlement to an increased rating for an appendectomy scar and two facial scars from injury is dismissed.

The appeal for entitlement to an increased rating for facial scars is dismissed.

The appeal for entitlement to an increased rating for tinnitus is dismissed.


REMAND

The Board finds that further evidentiary development is necessary before the claims of entitlement to an increased rating for a post-concussion headaches, entitlement to an increased rating for dementia secondary to traumatic brain injury, and entitlement to TDIU, can be adjudicated.

Regarding the claims for post-concussion headaches and dementia due to traumatic brain injury, the Board finds that a more contemporaneous VA examination is required to properly assess the current severity of the disabilities.  The most recent VA examination provided to the Veteran was in July 2012.  While, generally, the mere passage of time is not a sufficient basis for a new examination, further allegations of a worsening condition have been set forth by the Veteran since the prior examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Specifically, the Veteran testified at the May 2016 hearing that the disabilities had progressively worsened.  

Regarding the claim for entitlement to TDIU, the Board finds that an examination is required which considers to the totality of the Veteran's disability picture considering the combined effect of all of the service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA and private medical records not yet associated with the appellate record, and associate them with the record.  

2.  Schedule the Veteran for a VA examination to determine the severity of service-connected residuals of traumatic brain injury (TBI), specifically post-concussion headaches, and dementia secondary to TBI, including a headache evaluation and a neuropsychological evaluation.  The examiner must be a qualified examiner for TBI examinations.  The examiner must review the claims file and should note that review in the report.  The examiner should provide information regarding symptomatology in all facets used for rating TBI.  The examiner should describe the frequency and duration of headaches and should describe the frequency and duration of any prostrating headaches.  The examiner should describe all symptoms related to the TBI, including headaches, memory loss, and sleep impairment, and should discuss the effects of those symptoms on occupational function.  The examiner should also assess the effect of all of the service-connected disabilities on employment.  The examiner should describe the symptoms and effects of all of the service-connected disabilities on employment.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities, either separately or in combination, make the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


